DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 29 March 2021, with respect to the rejections of claims 1, 2, 4, 7, 8, 10, 14, 16, 19, and 20 under 35 USC 102 and claims 3, 5, 6, 9, 11, 12, 13, 15, 17, and 18 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Examiner notes that the prior art references Hardee US 20090313795 A1, hereinafter Hardee, and Hamilton et al US 20120042450 A1, hereinafter Hamilton, are particularly relevant.
Regarding independent claims 1, 10, and 16, the primary reference Hardee does not teach Applicant’s claimed “a discrete decking panel configured to be positioned in a horizontal orientation between the mattress and a mattress support of the bed, the decking panel including a top surface that faces towards the mattress […] wherein the decking panel further includes a plurality of discrete, spaced-apart fastening strips on the top surface extending along each of the bottom edge and side edges but not extending over the bottom corner portions”. While Hardee does teach a top surface with a plurality of fastening strips (see at least Hardee Figs. 3-4), the fastening strips are part of the mattress support, and their Hardee fails to teach a discrete decking panel with a plurality of fastening strips. Although the secondary reference Hamilton teaches a discrete decking panel (at least Hamilton Fig. 2 element 10), 
None of the prior art (see PTO-892) teach or make obvious all of Applicant's claimed limitations, and there is no teaching or suggestion in the prior art to arrive at Applicant's claimed structure.
The dependent claims are allowed due to their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/16/2021